



Exhibit 10(a)-2


graphiclogobnp.jpg [graphiclogobnp.jpg] BNP PARIBAS




The Directors
Western Power Distribution (South West) PLC
Western Power Distribution (South Wales) PLC
Western Power Distribution (West Midlands) PLC
Western Power Distribution (East Midlands) PLC
(each a "Borrower" and together the "Borrowers")
Avonbank
Feeder Road
Bristol
BS2 OTB






28th July 2017






Dear Sirs,


£20,000,000 uncommitted facility letter (the "Facility Letter") dated 23rd
January 2014 for the Borrower with BNP Paribas, London Branch (the "Bank")


1.     Background


(a)
We refer to the Facility Letter. Terms defined in the Facility Letter shall,
unless the context requires otherwise, have the same meaning when used in this
letter, and in addition the term "Effective Date" means the date on which the
Bank notifies the Borrowers that it has received, in form and substance
satisfactory to it, (or that the Bank has waived the receipt of) all of the
documents and other evidence listed in the Schedule (Conditions Precedent) to
this letter.



(b)
This letter is a Finance Document.



(c)
The provisions of Clauses 2 (Definitions), 3 (Interpretations) and 14 (Third
Party Rights) of the Credit Terms and Conditions shall apply to this letter as
if set out in full again here, with such changes as are appropriate to fit this
context.



BNP Paribas London Branch


10 Harewood Avenue London NWGl AA - Tel: +44 (0)20 7595 2000 -
www.bnpparlbas.com


Incorporated in France with Limited Liability Registered Office 16 boulevard des
Italiens, 75009 Paris, France 662 042 449 RCS Paris
BNP Paribas London Branch is lead supervised by the European Central Bank (ECB)
and the Autoritè de Contrôle Prudentiel et de Rèsolution (ACPR). BNP Paribas
Long Branch is authorised by the ECB, the ACPR and the Prudential Regulation
Authority and subject to limited regulation by the Financial Conduct Authority
and Prudential Regulation Authority. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available from us on request.
BNP Paribas London Branch is registered in England and Wales under no. FC13447








--------------------------------------------------------------------------------


graphiclogobnp.jpg [graphiclogobnp.jpg] BNP PARIBAS




2.     Amendments


(a)
With effect on and from the Effective Date, the Facility Letter will be amended
by deleting 7 days in the Interest Periods clause of Schedule 2 and replacing it
with 31 days.



(b)
Subject to the terms of this letter, all other provisions of the Facility Letter
remain unchanged and the Facility Letter will remain in full force and effect.



(c)
The Facility Letter (including the Credit Terms and Conditions and the General
Terms of Business) and this letter will be read and construed as one document.



(d)
If the Effective Date has not occurred before the date that is 45 days after the
date of this letter, then this letter shall immediately on such date be void and
of no further legal force and effect.



3.     Representations


Each of the Borrowers confirms to the Bank on the date of this letter and on the
Effective Date that the representations and warranties contained in the General
Terms of Business:


(a)
are true; and



(b)
would also be true if references to the "Agreement" as referred to in the
General Terms of Business are construed so as to include the Facility Letter as
amended by this letter



in each case by reference to the facts and circumstances then existing. For the
avoidance of doubt, such representations and warranties are, and shall be, thus
confirmed by each of the Borrowers with respect to itself, notwithstanding any
references in the drafting of such representations and warranties to "the
Client" or "you".


4.    Fees, Costs and Expenses


(a)
The Borrowers shall (on a joint and several basis), promptly upon demand,
reimburse the Bank for the amount of all costs and expenses (including legal
fees) reasonably incurred in connection with this letter and all VAT in respect
of such costs and expenses.



(b)
The Borrowers shall be responsible for their own costs and expenses (including
legal fees) incurred in connection with this letter.



5.     Counterparts


This letter may be executed in any number of counterparts, each of which shall
be an original and all of which shall together form one and the same agreement.





--------------------------------------------------------------------------------

graphiclogobnp.jpg [graphiclogobnp.jpg] BNP PARIBAS






6.     Governing Law and Jurisdiction
(a)
This letter and any non-contractual obligations arising out of or in connections
with it are governed by English law.



(b)
The Courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this letter (including a dispute relating to any
non-contractual obligation arising out of or in connection with this letter).
The Bank and the Borrowers agree that the Courts of England are the most
appropriate and convenient courts to settle any such disputes and accordingly
none of them will argue to the contrary. This paragraph is for the benefit of
the Bank only. As a result, the Bank shall not be prevented from taking
proceedings relating to any such dispute in any other courts with jurisdiction.
To the extent allowed by law, the Bank may take concurrent proceedings in any
number of jurisdictions.



7.     Acceptance


The Borrowers may confirm their acceptance of the terms and conditions of this
letter by signing the acceptance on the enclosed duplicate of this letter and
returning it to the Bank.




Yours faithfully
For and on behalf of
BNP Paribas, London Branch


/s/ Steve Duranti
 
/s/ Ian Rosenthal
by: Steve Duranti
 
by: Ian Rosenthal
title: Head of MNC
 
title: Authorised Signatory












--------------------------------------------------------------------------------

graphiclogobnp.jpg [graphiclogobnp.jpg] BNP PARIBAS








We acknowledge and agree to the terms of this Letter.
Signed for and on behalf of
Western Power Distribution (South West) PLC




Signed:
/s/ I.R. Williams
 
 
 
 
 
 
 
 
 
 
Name:
I.R. Williams
 
 
 
 
 
 
 
 
 
 
Position:
Director
 
 
 
 
 
 
 
 
 
 
Date:
31 August 2017
 
 







Signed for and on behalf of
Western Power Distribution (South Wales) PLC




Signed:
/s/ I. R. Williams
 
 
 
 
 
 
 
 
 
 
Name:
I. R. Williams
 
 
 
 
 
 
 
 
 
 
Position:
Director
 
 
 
 
 
 
 
 
 
 
Date:
31 August 2017
 
 








--------------------------------------------------------------------------------

graphiclogobnp.jpg [graphiclogobnp.jpg] BNP PARIBAS






Signed for and on behalf of
Western Power Distribution (West Midlands) PLC




Signed:
/s/ I. R. Williams
 
 
 
 
 
 
 
 
 
 
Name:
I. R. Williams
 
 
 
 
 
 
 
 
 
 
Position:
Director
 
 
 
 
 
 
 
 
 
 
Date:
31 August 2017
 
 





Signed for and on behalf of
Western Power Distribution (East Midlands) PLC




Signed:
/s/ I. R. Williams
 
 
 
 
 
 
 
 
 
 
Name:
I. R. Williams
 
 
 
 
 
 
 
 
 
 
Position:
Director
 
 
 
 
 
 
 
 
 
 
Date:
31 August 2017
 
 














--------------------------------------------------------------------------------

graphiclogobnp.jpg [graphiclogobnp.jpg] BNP PARIBAS






SCHEDULE


Conditions Precedent






(a)
The enclosed duplicate of this letter, duly executed on behalf of each of the
Borrowers.



(b)
A copy of a resolution of the board of directors (or the equivalent executive
body or equivalent evidence of relevant corporate approval) of each of the
Borrowers approving the terms of, and the transactions contemplated by, this
letter and authorising a specified person or persons to execute this letter on
its behalf.



(c)
A specimen of the signature of each person authorised by the resolutions
referred to in item (b) above.



(d)
A copy of any other authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration or other document, opinion or
assurance which the Bank considers necessary or desirable in connection with
this letter.




